Title: From James Madison to James Monroe, 22 August 1817
From: Madison, James
To: Monroe, James


Dear SirMontpellier Aug. 22. 1817
Your favor of July 27. from Plattsburg was duly received, and I am very glad to learn from it, that the fatiguing scenes through which you have passed, had not prevented some improvement in your health. The sequel of your journey will have been still more friendly to it, as affording a larger proportion of the salutary part of your exercise. I hope you will find an ample reward for all the inconveniences to which you have been subjected, in the public benefit resulting from your tour. The harmony of sentiment so extensively manifested, will give strength to the administration at home, and command abroad additional respect for our Country & its Institutions. The little vagaries which have excited criticism, whether proceeding from the fervor of patriotism or from selfish views, are light in the scale agst. the consideration, that an opportunity has been given & seized for a return to the national family, of the prodigal part, which had been seduced from it, and for such a committment of the seducers themselves, that they cannot resume their opposition to the Govt. without a public demonstration, that their conversion was inspired by the mere hope of sharing in the loaves & fishes.
You will readily conceive the reluctance with which I say any thing on the subject of candidates for office. But I can not decline an expression of my good will towards Mr. Wm. Taylor heretofore Agent in St. Domingo, who wishes to be successor to Mr. Bourne at Amsterdam. My opinion of him as an intelligent man, is founded in some measure on my occasional interviews with him. Of his integrity & good dispositions generally, I have had satisfactory information from others. Of his official standing with the Govt. I may have less, but can not have more knowlege than you possess yourself.
In naming Mr. Taylor however I must add that I do it, not only without knowing the list of competitors before you, but with a reserve as to the pretensions of Mr. Joy, Consul at Rotterdam, also desirous of being Mr. Bournes Successor. I had a personal acquaintance with the latter gentleman many years ago, and have had a series of communications from him since his residence abroad, which have led me to regard him as a man of literary talents, and to know that he exerted them with a laborious fidelity to the rights & honor of his Country, during the critical periods which furnished the occasion. Mr. Adams can doubtless place before you fully the grounds on which the pretensions of Mr. Joy rest.
You will learn from Mr. Cathcart himself, that he has with his family been driven from Cadiz by the sterility of the Consulate there, and that he has an eye to domestic service. His worth appears to be generally acknowledged, and it is seconded by the sympathy awakened by a large and young family. But it is more easy to point at such cases, than to suggest the mode of providing for them. The parable of the loaves and fishes is applicable to the Govt. in the circumstance of the small number on hand, not in the power of multiplying them.
This will remain at Washington for your return thither; after which I promise myself the pleasure of soon seeing you on your way to Albemarle. Be assured of my high esteem & constant regard
James Madison
